319 S.W.2d 726 (1959)
Charles CLARK, Appellant,
v.
STATE of Texas, Appellee.
No. 30201.
Court of Criminal Appeals of Texas.
January 14, 1959.
*727 John C. Oliver, Collins Cook, Norma Fink, San Antonio, for appellant.
Hubert W. Green, Jr., Dist. Atty., Preston H. Dial, Jr., Asst. Dist. Atty., San Antonio, Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
The offense is permitting a place of business to be open for the purpose of traffic and sale on Sunday, as denounced by Article 286, Vernon's Ann.P.C.; the punishment, a fine of $20.
It was stipulated that the appellant was a merchant and trader in a lawful business, and opened and permitted his store and place of business to be opened for the purpose of traffic and sale on Sunday.
Appellant submits a carefully prepared brief in which he discusses the nature of the appellant's business. The statement of facts approved by counsel makes no mention of the type of business in which the appellant is engaged, and we cannot consider allegations in the brief not supported by the statement of facts.
We have been presented no argument which would cause us to overrule the prior holdings of this Court in Sayeg v. State, 114 Tex.Cr.R. 153, 25 S.W.2d 865, and the cases there cited, to the effect that the Articles which comprise Chapter Two of Title 7, V.A.P.C. (Sunday Laws), are constitutional. The contention that conditions have changed would be more compelling were it not for the fact that the Legislature of this State has amended the provisions of such chapter six times since the original adoption.
The judgment is affirmed.